Citation Nr: 0936607	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-39 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
intermittent explosive disorder.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to March 
2004.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which granted service 
connection for intermittent explosive disorder and assigned 
an initial 10 percent evaluation, effective December 1, 
2005.  

The Veteran disagreed with the initial rating assigned.  In 
October 2007, the RO assigned a higher initial rating of 50 
percent for the Veteran's psychiatric disorder, effective for 
the entire initial rating period from December 1, 2005, the 
original date of service connection.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the appeal for a higher 
initial evaluation than 50 percent remains before the Board.

In an April 2009 rating decision, the issue of entitlement to 
a total rating for compensation purposes based on individual 
unemployability (TDIU) was specifically adjudicated by the RO 
and denied; therefore, remand or referral of a claim for TDIU 
is not required.


FINDING OF FACT

The Veteran's intermittent explosive disorder has for the 
period of initial rating manifested symptoms that more nearly 
approximate occupational and social impairment with reduced 
reliability or productivity; and has not for any of rating 
period more nearly approximated deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
50 percent for intermittent explosive disorder have not been 
met for any period of initial rating.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the 
VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This appeal arises from 
disagreement with the initial evaluation following the grant 
of service connection.  The courts have held that, once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

In this case, VA has obtained records of treatment reported 
by the Veteran, including service treatment records, records 
from various federal agencies, and private medical records.  
Additionally, the Veteran was provided proper VA examinations 
in September 2006 and September 2008 in response to his claim 
for an increased rating.  For these reasons, the Board finds 
that VA has complied with the VCAA's notification and 
assistance requirements.  The appeal is thus ready to be 
considered on the merits.

Rating Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7.  In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  When evaluating the level of disability 
from a mental disorder, VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 
4.130.  A 50 percent rating is warranted for psychiatric 
disability that is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for psychiatric disability 
that is productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted for psychiatric 
disability that is productive of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DSM-IV at 32).  A GAF score of 51-60 means there are, 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id. 

With respect to the specific symptoms endorsed by the 
Veteran, the Court has found that the Board need not find all 
or even some of the symptoms under the rating criteria to 
award a specific evaluation.   Mauerhan v. Principi, 16 Vet. 
App. 436, 442-3 (2002).  On the other hand, if the evidence 
shows that the Veteran suffers symptoms or effects that cause 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in the diagnostic code, the 
appropriate equivalent rating will be assigned.  Mauerhan, 16 
Vet. App. at 443.  The Court of Appeals for the Federal 
Circuit has embraced the Mauerhan Court's interpretation of 
the criteria for rating psychiatric disabilities.  Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately 
in Mauerhan the Court upheld the Board's decision noting that 
the Board had considered all of the Veteran's psychiatric 
symptoms, whether listed in the rating criteria or not, and 
had assigned a rating based on the level of occupational and 
social impairment.  Mauerhan at 444.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Initial Rating Analysis of Intermittent Explosive Disorder

Service connection for intermittent explosive disorder was 
granted in the October 2006 rating decision on appeal with an 
initial 10 percent rating assigned, effective December 1, 
2005.  As noted above, after the Veteran appealed the initial 
rating, and a higher initial disability rating of 50 percent 
was granted in October 2007, assigned effective December 1, 
2005.  

Outpatient treatment records from the Fayetteville VA Medical 
Center (VAMC) establish that the Veteran was seen at the 
emergency room in June 2004.  He requested an appointment at 
the mental health clinic and reported a history of a suicide 
attempts five months prior.  He was described as depressed 
and bipolar disorder was diagnosed.  

A month later in July 2004, the Veteran was provided an 
initial psychiatric assessment at the VAMC.  He reported a 
history of depression for many years and stated that he was 
hospitalized for a week in June 2003.  He described feeling 
stressed, depressed, hopeless, and admitted to having trouble 
controlling his anger.  He had pushed his wife two days 
earlier during an argument, and his wife described the extent 
of the Veteran's mood swings.  He denied nightmares, 
flashbacks, an increased startle response, hallucinations, 
paranoia, homicidal or suicidal ideation, and delusions.  He 
was working as a mechanic and lived with his second wife and 
three month old daughter.  Speech, behavior, and affect were 
normal and the Veteran was oriented with normal 
concentration, memory, and thought processes.  The diagnoses 
were recurrent depressive disorder, rule out bipolar 
disorder, and rule our mood disorder.  A GAF score of 60 was 
assigned.  

Upon VA examination in September 2006, the Veteran reported 
symptoms of ongoing irritability, stress, and hopelessness.  
He had been married to his current wife for four years and 
had one daughter and was often frustrated with his family.  
Since he had not been taking his medication, he experienced 
problems with his temper, although he had not physically hurt 
his family.  He stated that he had friends to speak to and go 
out with and that he enjoyed fixing cars.  The Veteran 
reported that he experienced a lot of rage and was having 
problems juggling tasks at work.  He denied experiencing 
hallucinations, psychosis, any suicidal or homicidal 
ideations, but did report major symptoms of temper and rage.  
The Veteran's appearance, affect, behavior, and thought 
processes were normal.  He had no problems with his 
activities of daily living, but had problems getting along 
with his supervisor.  Intermittent explosive disorder was 
diagnosed and a GAF score of 60 was assigned.  The examiner 
concluded that the Veteran experienced reduced reliability 
and productivity at work.  

In June 2007, the Veteran presented with a depressed mood and 
constricted affect during a mental health medication 
management appointment.  He again reported having episodes of 
irritability and anger with stresses at work and home.  He 
denied homicidal or suicidal ideation and hallucinations.  
The Veteran did report feeling paranoid.  A GAF score of 55 
was assigned. 

The most recent VA examination was conducted in September 
2008.  The Veteran reported losing his job due to a back 
injury, and that he had poor compliance with his psychiatric 
medications and mental health classes.  He experienced 
worsening anger since his last evaluation, but was beginning 
anger management classes later in the month after becoming 
physically violent with his wife and child.  He had a couple 
of friends and denied any major impairment in his social 
relationships.  His speech, attention, orientation, and 
thought processes and content were all unremarkable.  The 
Veteran had a good mood with a constricted affect.  His 
judgment and insight were fair and he denied experiencing 
panic attacks, hallucinations, or problems with his 
activities of daily living.  He had only slight problems with 
his recreations activities.  The diagnosis was a mood 
disorder, and a GAF score of 60 was assigned.  The Veteran 
had no major changes in functioning since the last VA 
examination and his mood had improved since being out of 
work.  

The Veteran's psychiatric disorder is initially rated as 50 
percent disabling.  The criteria for a 70 percent rating are 
met if the evidence shows deficiencies in most of the areas 
of work, school, family relations, judgment, thinking, and 
mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

In this case, after a review of the evidence, the Board finds 
that the Veteran's intermittent explosive disorder has for 
the period of initial rating manifested symptoms that more 
nearly approximated occupational and social impairment with 
reduced reliability or productivity, as contemplated by the 
schedular criteria for a 50 percent disability rating.  
38 C.F.R. § 4.130.  In this case, the Veteran has only 
endorsed a few of the criteria consistent with an increased 
rating of 70 percent, specifically, impaired impulse control 
and difficulty adapting to stressful situations.  In 
addition, while he experiences problems in the areas of work 
and family relations, he has not manifested impairment in the 
areas of judgment or thinking, and has experienced only mild 
impairment in social interaction.  The Veteran has 
consistently stated that he has friends with whom he talks 
and goes out, and he is able to perform his activities of 
daily living with only slight impairment.  

The GAF scores assigned throughout the initial rating appeals 
period have ranged from 55 to 60, consistent with moderate 
symptoms and moderate occupational functioning.  Although the 
Veteran was not working at the time of the September 2008 VA 
examination, his unemployment was due to a back injury, and 
the examiner found there had been no major change in 
functioning since the September 2006 VA examination when 
reduced reliability and productivity was diagnosed.  

Thus, the Veteran's psychiatric symptoms during the initial 
rating period, coupled with only moderate occupational 
functioning and the lack of impairment in the areas of 
thinking and judgment, establish that his psychiatric 
disorder most nearly approximates the currently assigned 50 
percent disability evaluation.  The evidence does not show 
that for any time during the rating the symptoms of 
intermitted explosive disorder have more nearly approximated 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, as contemplated by 
the next higher 70 percent rating.  For these reasons, the 
Board finds that the schedular criteria for a disability 
rating in excess of 50 percent for intermittent explosive 
disorder have not been met for any period of initial rating.  
Because the preponderance of the evidence is against the 
claim for higher initial disability rating than 50 percent, 
the benefit of the doubt doctrine is not for application.  
See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.   

Extraschedular Rating Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a veteran is entitled 
to an extra-schedular rating: (1) the established schedular 
criteria must be inadequate to describe the severity and 
symptoms of the claimant's disability; (2) the case must 
present other indicia of an exceptional or unusual disability 
picture, such as marked interference with employment or 
frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, No. 2008-
7135, 2009 WL 2096205 (Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's symptoms of psychiatric disability.  The Veteran's 
intermittent explosive disorder is manifested by symptoms 
such as anger, impaired impulse control, and moderate 
occupational impairment.  These manifestations are 
specifically contemplated in the rating criteria.  The rating 
criteria are therefore adequate to evaluate the Veteran's 


disability.  The evidence also does not show marked 
interference with employment or frequent periods of 
hospitalization caused by the service-connected intermittent 
explosive disorder.  For these reasons, the Board finds that 
referral for consideration of extraschedular rating is not 
warranted.  38 C.F.R. § 3.321.  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
intermittent explosive disorder is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


